ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Addicks on 06/30/2022.

Claims 1-2, 5, 7-8, 13, 18 and 20-21 have been amended to:

1.	(Currently Amended) A passive diverter fitting for a cooling system of an engine, the engine comprising an engine block defining a block interior coolant passage, a cavity in fluid communication with the block interior coolant passage, and a return opening in fluid communication with the block interior coolant passage,
the passive diverter fitting comprising:
	a base defining an interior cavity of the passive diverter fitting, wherein the base is configured to be removably disposed in the cavity of the engine block such that an entirety of the passive diverter fitting fits within the cavity of the engine block;
	an inlet opening extending through the base such that the inlet opening is in fluid communication with the interior cavity of the passive diverter fitting, wherein the inlet opening is positioned to receive coolant when the passive diverter fitting is disposed in the cavity of the engine block;
	an outlet opening in fluid communication with the interior cavity of the passive diverter fitting, wherein the outlet opening is in fluid communication with an area exterior to the engine block when the passive diverter fitting is disposed in the cavity of the engine block; and
	a bypass opening extending through the base such that the bypass opening is in fluid communication with the interior cavity of the passive diverter fitting, wherein the bypass opening is in fluid communication with the block interior coolant passage when the passive diverter fitting is disposed in the cavity of the engine block, and wherein coolant received in the interior cavity of the passive diverter fitting via the inlet opening is split, such that a first portion of the coolant moves through the outlet opening and a second portion of the coolant moves through the bypass opening.

2.	(Currently Amended) The passive diverter fitting according to claim 1, wherein the engine block comprises an oil cooler cavity on an exterior surface of the engine block, and wherein the inlet opening of the passive diverter fitting is in fluid communication with the oil cooler cavity when the passive diverter fitting is disposed in the cavity of the engine block.

5.	(Currently Amended) The passive diverter fitting according to claim 1, wherein the base comprises a cylindrical wall, an open first end, and a closed second end; and wherein the inlet opening and the bypass opening each extend through the cylindrical wall.

7.	(Currently Amended) The passive diverter fitting according to claim 6, wherein the inlet opening is positioned with respect 

8.	(Currently Amended) An engine block assembly, comprising:
	an engine block defining a block interior coolant passage;
	a cavity disposed in the engine block, the cavity comprising a receiving opening for receiving coolant, an inner opening that is in fluid communication with the block interior coolant passage, and an outer opening that is in fluid communication with an area exterior to the engine block; and
	a passive diverter fitting disposed in the cavity of the engine block, the passive diverter fitting comprising a base defining an interior cavity, an inlet opening, an outlet opening, and a bypass opening, wherein the inlet opening is in fluid communication with the receiving opening of the cavity of the engine block, wherein the outlet opening is in fluid communication with the outer opening of the cavity of the engine block, and wherein the bypass opening is in fluid communication with the inner opening of the cavity of the engine block, wherein
	the base comprises a cylindrical wall, an open first end, and a closed second end,[[;]] each extend through the cylindrical wall, and wherein coolant received in the interior cavity of the passive diverter fitting via the inlet opening is split, such that a first portion of the coolant moves through the outlet opening and a second portion of the coolant moves through the bypass opening.

13.	(Currently Amended) A cooling system, comprising:
	a pump for pumping coolant through the cooling system;
	an engine comprising an engine block, wherein the engine block comprises a block interior coolant passage, a cavity, and a return opening, wherein the cavity is in fluid communication with the block interior coolant passage and an area exterior to the engine block, wherein the return opening is in fluid communication with the block interior coolant passage and the area exterior to the engine block;
	a passive diverter fitting disposed in its entirety in the cavity of the engine block, the passive diverter fitting comprising a base defining an interior cavity, an inlet opening, an outlet opening, and a bypass opening, wherein the inlet opening extends through the base and is in fluid communication with the pump, wherein the outlet opening is in fluid communication with the inlet opening, and wherein the bypass opening extends through the base and is in fluid communication with the inlet opening 
	an external cooler having an inlet passage in fluid communication with the outlet opening of the passive diverter fitting and an outlet passage in fluid communication with the return opening of the engine block; and
	a radiator in fluid communication with the engine block and the pump;
	wherein the pump is configured to pump coolant through the passive diverter fitting such that a first portion of the coolant moves through the outlet opening of the passive diverter fitting and into the external cooler and a second portion of the coolant moves through the bypass opening of the passive diverter fitting and into the block interior coolant passage 

18.	(Currently Amended) The cooling system according to claim 13, wherein a first area defined by the bypass opening of the passive diverter fitting is between about 5% and about 25% of a 

20.	(Currently Amended) The cooling system according to claim 13, wherein the base of the passive diverter fitting comprises a cylindrical wall, an open first end, and a closed second end; and wherein the inlet opening and the bypass opening each extend through the cylindrical wall.

21.	(Currently Amended) The engine block assembly according to claim 8, further comprising:
	a pump for pumping coolant through a 
	an external cooler having an inlet passage in fluid communication with the outlet opening of the passive diverter fitting and an outlet passage in fluid communication with a return opening of the engine block; and
	a radiator in fluid communication with the engine block and the pump;
	wherein the pump is configured to pump coolant through the passive diverter fitting such that the [[a]] first portion of the coolant moves through the outlet opening of the passive diverter fitting and into the external cooler and the [[a]] second portion of the coolant moves through the bypass opening of the passive diverter fitting and into the block interior coolant passage .

Reasons for Allowance
Claims 1-10 and 12-21 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the specific configuration of the passive diverter fitting/internal combustion engine comprising the passive diverter fitting [e.g., the specific configuration of openings with respect to the base of the passive diverter fitting and/or the engine block] in combination with the other claim limitations.
The closest prior art of record is that of WO 2018033669A1 (Bartalini), such that Bartalini (Figures 1-3) teaches a comparable internal combustion engine cooling system comprising a passive diverter fitting (1) removably disposed in a cavity of an engine cylinder block (8), however, the diverter fitting per Bartalini does not include both an inlet opening and a bypass opening that each extend through the base (or cylindrical wall) of the diverter fitting, nor is the diverter fitting provided such that an entirety of the diverter fitting fits within the cavity of the engine cylinder block, and such that said diverter fitting enables the particular coolant flow portions claimed.
In view of the closest prior art of record, the claimed invention(s) may be regarded as a novel and inventive device (or means) for controlling coolant flow in an internal combustion engine cooling system [e.g., said device (or means) will enable a distinct cooling profile for the engine cylinder block and/or the components fluidly connected to said engine cylinder block, and similarly, said device (or means) will enable a distinct degree of control over the coolant flowing through the cooling system].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747